Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about May 30, 1996, which granted plaintiffs’ motion to renew a prior order denying their motion to restore *298the action to the trial calendar, and, upon renewal, granted the motion, unanimously affirmed, with costs.
As defendants acknowledge, automatic dismissal under CPLR 3404 is no longer warranted by reason of an intervening change in the law (Ronsco Constr. Co. v 30 E. 85th St. Co., 219 AD2d 281). On the merits, plaintiffs’ motion to renew demonstrated a meritorious cause of action, adequate reasons for the delay in prosecuting the action and absence of prejudice to defendants (see, Barton v Jablon, 181 AD2d 755, 755-756). Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.